Order entered March 6, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-01041-CR

                           MICAL DANTRAL FORD, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 194th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F08-72750-M

                                         ORDER
       The Court REINSTATES this appeal.

       On November 2, 2012, appellant’s counsel John Tatum filed a motion to withdraw as

counsel and an Anders brief in support of the motion. A copy of the motion and brief were sent

to appellant. In response, appellant filed a pro se motion to dismiss his appeal. Because the

motion was not signed by counsel, the Court could not grant it. See Tex. R. App. P. 42.2(a).

Therefore, on November 14, 2012, the Court sent Mr. Tatum a letter, with a copy of the motion

included, directing Mr. Tatum to sign and return the copy of the motion to withdraw if he

concurred in appellant’s decision. On November 29, 2012, appellant sent the Court a letter

inquiring about the status of his motion to dismiss the appeal. On December 7, 2012, the Court
sent Mr. Tatum a second copy of appellant’s pro se motion to dismiss the appeal and again

directed him to sign and return the copy to the Court if he concurred in appellant’s decision.

       When we did not receive a response from counsel by January 8, 2013, we ordered the

trial court to make findings regarding appellant’s desire to pursue the appeal. We have not

received the findings, but on February 28, 2013, we received the copy of appellant’s motion to

dismiss signed by counsel indicating he concurs in appellant’s decision. Therefore, in the

interest of expediting the appeal, we VACATE the January 8, 2013 order to the extent it requires

findings.

       We will dispose of appellant’s motion to dismiss the appeal in due course.



                                                     /s/     DAVID W. EVANS
                                                             JUSTICE